73 F.3d 616
UNITED STATES of America, Plaintiff-Appellee,v.Jessie JONES, Jr., Defendant-Appellant.
No. 94-5913.
United States Court of Appeals,Sixth Circuit.
Dec. 28, 1995.

Prior report:  65 F.3d 520 (1995).
Before:  MERRITT, Chief Judge;  KENNEDY, MARTIN, MILBURN, NELSON, RYAN, BOGGS, NORRIS, SUHRHEINRICH, SILER, BATCHELDER, DAUGHTREY, and MOORE, Circuit Judges.

ORDER

1
A majority of the Judges of this Court in regular active service have voted for rehearing of this case en banc.  Sixth Circuit Rule 14 provides as follows:


2
The effect of the granting of a hearing en banc shall be to vacate the previous opinion and judgment of this court, to stay the mandate and to restore the case on the docket sheet as a pending appeal.


3
Accordingly, it is ORDERED that the previous decision and judgment of this court is vacated, the mandate is stayed and this case is restored to the docket as a pending appeal.


4
The Clerk will direct the parties to file supplemental briefs and will schedule this case for oral argument as soon as possible.